El Juez Presidente Sr. Hernández
emitió la opinión del tribunal.
Brígida Román solicitó de la Corte de Distrito de San Juan, Sección Primera, en 27 de agosto de 1918, librara auto de mandamus contra el Notario Adrián Agosto para que le expidiera copia del testamento otorgado por Manuel Font Jiménez, con fecha 31 de julio de 1916, en que reco-noció como hija suya a la niña nombrada Josefina Manuela, procreada por dicho Font Jiménez y la peticionaria, cuya copia le había negado -el expresado notario a pesar de estar dispuesta a pagarle los derechos y honorarios que le corres-pondieran por tal servicio.
El auto de mandamus fué expedido en forma alternativa y habiéndose opuesto a su cumplimiento el notario deman-dado porque los hechos alegados no eran suficientes para jus-tificarlo y por impedírselo sus deberes notariales tratándose como se trataba de un testamento cuyo otorgante aun vivía, fué visto el caso con asistencia de ambas partes, recayendo sentencia en 7 de octubre de 1918 por la que se ordena al Notario Adrián Agosto Abadía expida a la peticionaria co-*576pia legalizada de la cláusula de reconocimiento de hija natural a favor de Josefina Manuela, cuya cláusula es parte del testamento otorgado por Manuel Font Jiménez ante el refe-rido notario en 31 de julio de 1916 bajo el No. 34 del proto-colo. de dicho año.
Esa sentencia ha sido recurrida para ante esta Corte Su-prema por el notario demandado y se alegan como motivos del recurso que la peticionaria no es parte interesada a los efectos de la sección 25 .de la Ley Notarial, porque el reco-nocimiento hecho en testamento no tiene efecto hasta des-pués de la muerte del testador y porque la sección 25 citada en relación con la 23 autoriza a los notarios para expedir copias íntegras de los documentos que ante ellos se otorguen pero no de una parte de los mismos, habiendo además la corte cometido error al ordenar al notario en el acto de la vista que le exhibiera el protocolo del año 1916 en que obraba el testamento de que se trata.
“Testamento,” según el artículo 675 del Código Civil, “es el acto por el cual una persona dispone para después de su muerte de todos sus bienes o de parte de ellos.” De ahí que la naturaleza jurídica del testamento es la disposi-. ción de los bienes para después de. la muerte del testador por lo que en cuanto a ellos no produce efecto legal hasta después que ocurre el fallecimiento. Servera v. Otero, 22 D. P. R. 367.
Según el artículo 727 del mismo código todas las dispo-siciones testamentarias son esencialmente revocables, aun-que el testador exprese en el testamento su voluntad o reso-lución de no revocarlas; pero como excepción a ese precepto general estatuye el artículo 731 que el reconocimiento de un hijo ilegítimo no pierde su fuerza legal aunque se revoque el testamento en que se hizo. Como consecuencia de la anterior excepción el reconocimiento de un hijo natural por medio de testamento produce sus efectos legales desde el momento en que se hace sin que sea necesario esperar la *577muerte del testador, y en virtud de dicho reconocimiento el hijo natural adquiere, los derechos de tal, los que no podría hacer efectivos sino mediante la prueba justificativa del acto de reconocimiento que en el presente caso no es otra que la copia de la cláusula del testamento de Manuel Font Ji-ménez en que se hizo, la que ha de anotarse en el registro civil para que exista en él constancia fehaciente del recono-cimiento de la niña Josefina Manuela.
Comentando Manresa el artículo 741 del Código Español que corresponde al 731 del revisado, después de establecer los motivos que existen para que puedan ser revocadas las disposiciones testamentarias, se expresa en los siguientes términos:
“Pero no sucede lo mismo con la declaración que se hiciere reco-nociendo un hijo ilegítimo, puesto que se trata de un hecho cuyas-circunstancias esenciales no están sujetas a modificación ni depen-den de la voluntad del otorgante. Por el contrario, ese reconoci-miento hecho constituye una confesión de la paternidad determinante desde su origen de la mutualidad’ de derechos y obligaciones, con-secuencia del estado legal de-familia; y reconocido este hecho en documento indubitado, basta que exista un solo momento para que produzca sus efectos de un modo irrevocable.” 5 Manresa 723-4.
Produciendo como producen sus efectos y de un modo irrevocable el reconocimiento de un hijo natural hecho por testamento desde el momento en que se otorga, huelga el ejercicio de la acción de reconocimiento para obtener lo que ya se ha obtenido por la voluntad del padre manifestada: solemnemente y cuya intención no pudo ser la de que el reco-nocimiento hubiera quedado reservado en el protocolo del notario, pues de haber sido esa su voluntad hubiera hecho testamento cerrado.
La sección 25 de la Ley Notarial de 8 de marzo de 1906, tal como quedó enmendada por la Ley No. 15 de 12 de marzo de 1914, dice así:
“Las partes, sus causantes y causahabientes en la materia del *578contrato, y cualquier persona que aparezca interesada en el mismo, podrán solicitar y obtener del notario las oportunas copias de las escrituras matrices. Y cualquier otra persona podrá también ob-tener copia de un documento notarial mediante petición justificada ante una corte de distrito, que a su razonable discreción podrá librar una orden a ese efecto.”
El texto de la sección 23 de la Ley de 8 de marzo de 1906 es el siguiente:
“Se entiende por copia el traslado literal que de un documento 'otorgado ante un notario libre éste o el que tenga legalmente a su cargo el protocolo a los que la soliciten.”
Si en los casos autorizados por la sección 25 que dejamos transcrita puede un notario expedir copia de todo un docu-mento notarial por la misma razón puede expedir copia de la parte o cláusula de un testamento en que se reconozca un derecho con independencia de las demás partes del docu-mento. Y no solamente es parte interesada para solicitar dicha copia el hijo natural reconocido sino también cualquiera de sus padres, pues tanto a la madre como al padre afectan los efectos del reconocimiento.
Tampoco cometió error la corte al ordenar al notario ex-hibiera su protocolo del año 1916 pues el cumplimiento de esa orden tendía a evidenciar si el reconocimiento se había llevado o no a efecto para en su virtud estimar la proce-dencia o improcedencia del mandamus solicitado.
Es de confirmarse la sentencia apelada.

Confirmada la sentencia apelada,.

Jueces concurrentes: Sres. Asociados del Toro, Aldrey y Hutchison.
El Juez Asociado Sr. Wolf disintió.